Citation Nr: 1803254	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDINGS OF FACT

On August 11, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (7).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was granted service connection for ischemic heart disease with a 100 percent disability rating in a June 2014 rating decision.  Soon after, he submitted a letter in August 2014, stating that he did not wish to continue his appeal.  As he has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The issue of entitlement to service connection for bilateral peripheral neuropathy is dismissed. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


